Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the issue in said appeals is the same as the issue in United States v. Nippon Dry Goods Co., Reap. Dec. 5006; that the appraised value, less any amount added by the importer by reason of the so-called Japanese consumption tax, represents the proper export value of certain items, and that there is no higher foreign value.
*828On the agreed facts I find and hold the proper dutiable export value of the rayon wearing apparel and the rayon footwear on the invoices covered by said appeals to be the appraised value, less any amount added by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.